Case 1:21-cv-22441-RNS Document 42 Entered on FLSD Docket 09/01/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                           CASE NO. 1:21-cv-22441-SCOLA/GOODMAN


   DONALD J. TRUMP, et al.,

                                 Plaintiffs,
   v.

   TWITTER, INC., and JACK DORSEY,

                                 Defendants.

                          DEFENDANT TWITTER, INC.’S RULE 7.1
                          CORPORATE DISCLOSURE STATEMENT

         Defendant Twitter, Inc. (Twitter), pursuant to Federal Rule of Civil Procedure 7.1, hereby

  files its Corporate Disclosure Statement, and states as follows: Twitter is a publicly traded

  corporation and no publicly traded entity owns 10% or more of its stock.

  Dated: September 1, 2021

                                                      Respectfully submitted,

   Patrick J. Carome (pro hac vice pending)           /s/Peter W. Homer
   Ari Holtzblatt (pro hac vice pending)              Peter W. Homer (FL Bar No. 291250)
   WILMER CUTLER PICKERING                            HOMER BONNER
     HALE AND DORR LLP                                1200 Four Seasons Tower
   1875 Pennsylvania Ave. NW                          1441 Brickell Ave.
   Washington, D.C. 20006                             Miami, FL 33131
   Tel.: (202) 663-6800                               Tel.: (305) 350-5139
   Fax: (202) 663-6363                                Fax: (305) 982-0063
   patrick.carome@wilmerhale.com                      phomer@homerbonner.com

   Felicia H. Ellsworth (pro hac vice pending)
   WILMER CUTLER PICKERING                            Attorneys for Defendant Twitter, Inc.
      HALE AND DORR LLP
   60 State Street
   Boston, MA 02109
   Tel.: (617) 526-6000
   Fax: (617) 526-5000
   felicia.ellsworth@wilmerhale.com
Case 1:21-cv-22441-RNS Document 42 Entered on FLSD Docket 09/01/2021 Page 2 of 2




                                 CERTIFICATE OF SERVICE


         I HEREBY CERTIFY that on September 1, 2021, a true and correct copy of the foregoing

  was electronically filed with the Clerk of Court using CM/ECF. Copies of the foregoing document

  will be served upon interested counsel via transmission of Notices of Electronic Filing generated

  by CM/ECF.


                                                                     /s/ Peter W. Homer
                                                                     Peter W. Homer
